Case 9:12-cv-80762-DMM Document 719 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                                UNITED STATES DISTRIPT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9: 12-cv-80762-Middlebrooks

 GHAHAN, L.L.C.,
     Plaintiff,

 -vs-

 PALM STEAK HOUSE, L.L.C. f/k/a
 PAL STEAK HOUSE GENTLEMENS
 CLUB, LLC,
       Defendants.
 ____________________________________/

 GHAHAN, L.L.C.,
     Third-Party Plaintiff,

 -vs-

 SUZANNE FARESE and DAVID
 GOLDSTEIN, as trustees of Palm
 Beach Gentlemen’s Club Trust; PALM
 BEACH GENTLEMEN'S CLUB TRUST;
 DAVID M. GOLDSTEIN, as trustee
 Of Nolita Trust, NOLITA TRUST; and
 BARRY RODERMAN,
        Third-Party Defendant.
 ________________________________________________/

   NOTICE OF AVAILABILITY FOR A SETTLEMENT CONFERENCE WITH UNITED
            STATES MAGISTRATE JUDGE WILLIAM MATTHEWMAN

         Third-Party Plaintiff, Ghahan, LLC ("Ghahan"), by and through its undersigned attorneys, hereby

 submits this Notice of Availability, pursuant to the Court’s Paperless Order requiring notification of

 availability of the parties for a settlement conference [DE 718]. The undersigned counsel has conferred

 with all parties and they are available for a settlement conference on July 9, 2021.

         The undersigned acknowledges that the Order requested that the parties select 3 dates. However,

 with apologies, the undersigned states that the parties are not available on the other proposed dates due



                                                     1
Case 9:12-cv-80762-DMM Document 719 Entered on FLSD Docket 06/14/2021 Page 2 of 2




 to their collective pre-planned summer vacations.

                                               Respectfully Submitted,

                                               BY: /s/Gregory R. Elder
                                               Gregory R. Elder, Esq.
                                               Law Offices of Gregory R. Elder, PLLC
                                               2300 NW Corporate Blvd., Suite 215
                                               Boca Raton, Florida 33341
                                               (305) 546-1061
                                               gelderlaw@gmail.com

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 14th day of June , 2021, I served the foregoing on the

 individuals listed below, via First Class US Mail and e-mail as follows:

        Suzanne Farese, 126 NE 4th Avenue, Delray Beach, Florida 33483; E-mail: tf511@att.net
        andsuzanne511@att.net

        Barry Roderman, c/o Bart Houston E-mail: bhouston@thehoustonfirm.com

                                               BY: /s/Gregory Elder
                                               Gregory R. Elder, Esq.




                                                     2
